Exhibit d (li) USAA Asset Management Company 9800 Fredericksburg Road San Antonio, TX78288 Gentlemen: Pursuant to Section 1(b) of the Advisory Agreement dated as of August 1, 2006, between USAA Mutual Funds Trust (the Trust) and USAA Investment Management Company as transferred to USAA Asset Management Company (AMCO) (the Manager), pursuant to the Transfer and Assumption Agreement dated Decembe 31, 2011, please be advised that the Trust has established two new series of its shares, namely, the Target Managed AllocationFund and the Global Equity Income Fund (the Funds), and please be further advised that the Trust desires to retain the Manager to render investment advisory services under the Advisory Agreement to the Funds at the fees stated below: ADVISORY FEE SCHEDULE USAA Target Managed Allocation Fund0.50% USAA Global Equity Income Fund0.50% In addition, revised Schedule A to the Advisory Agreement reflecting the addition of the Funds to the Advisory Agreement is attached hereto as Exhibit A and is hereby approved. Please state below whether you are willing to render such services at the fee stated above. USAA MUTUAL FUNDS TRUST Attest:\S\DANIEL MAVICO By:\S\DANIEL S. MCNAMARA Daniel MavicoDaniel S. McNamara Assistant Secretary President Dated:August 7, 2015 We, as the sole shareholder of the above named Funds, do hereby approve the Advisory Agreement and are willing to render investment advisory services to the USAA Managed Allocation Fund and USAA Global Equity Income Fund at the fees stated above. In addition, we approve Exhibit A hereto as revised Schedule A to the Advisory Agreement. USAA ASSET MANAGEMENT COMPANY Attest:\S\ DANIEL MAVICO By:\S\ BROOKS ENGLEHARDT Daniel MavicoBrooks Englehardt Assistant SecretaryPresident Dated: August 7, 2015 EXHIBIT A SCHEDULE A TO ADVISORY AGREEMENT LISTING OF FUNDS NAME OF FUND Aggressive Growth Fund Capital Growth Fund California Bond Fund California Money Market Fund Cornerstone Conservative Fund Cornerstone Moderate Fund Cornerstone Moderately Conservative Fund Cornerstone Moderately Aggressive Fund Cornerstone Aggressive Fund Cornerstone Equity Fund Emerging Markets Fund First Start Growth Fund Flexible Income Fund Global Equity Income Fund Global Managed Volatility Fund Government Securities Fund Growth & Income Fund Growth and Tax Strategy Fund Growth Fund High Income Fund Income Stock Fund Income Fund Intermediate-Term Bond Fund International Fund Managed Allocation Fund Money Market Fund New York Bond Fund New York Money Market Fund Precious Metals and Minerals Fund Real Return Fund Science & Technology Fund Short-Term Bond Fund Small Cap Stock Fund Target Managed Allocation Fund Target Retirement Income Fund Target Retirement 2020 Fund Target Retirement 2030 Fund Target Retirement 2040 Fund Target Retirement 2050 Fund Target Retirement 2060 Fund Tax Exempt Intermediate-Term Fund Tax Exempt Long-Term Fund Tax Exempt Money Market Fund Tax Exempt Short-Term Fund Treasury Money Market Trust Total Return Strategy Fund Ultra Short-Term Bond Fund Value Fund Virginia Bond Fund Virginia Money Market Fund World Growth Fund Schedule B-1 to Advisory Agreement - Listing of Funds with Performance Adjustment Name of Fund1 Performance Index Annual Basic Fee Rate Aggressive Growth Fund Lipper Large-Cap Growth Funds Index * Cornerstone ModerateFund Lipper Balanced Funds Index .75% California Bond Fund Lipper California Municipal Debt Funds Index ** Capital Growth Fund Lipper Global Funds Index .75% Cornerstone Moderately AggressiveFund Lipper Index2 .75% Emerging Markets Fund Lipper Emerging Markets Funds Index 1.00% First Start Growth Fund Lipper Flexible Portfolio Funds Index .75% Government Securities Fund Lipper Intermediate U.S. Government Funds Index .125% Growth & Income Fund Lipper Multi-Cap Core Funds Index .60% Growth and Tax Strategy Fund Composite Consisting of 51% of the Lipper General Municipal Bond Funds Index and 49% of the Lipper Large Cap Core Funds Index .50% Growth Fund Lipper Large-Cap Growth Funds Index .75% High Income Fund Lipper High Current Yield Index .50% Income Stock Fund Lipper Equity Income Funds Index .50% 1 The Performance Adjustment initially will be determined by reference to the sole outstanding class of shares of each Fund. If, in the future, a Fund offers more than one class of shares, the Performance Adjustment for that Fund will continue to be determined by reference to the initial class of shares, unless the Board determines otherwise. 2 The Lipper Index tracks the performance of the 30 largest funds within a category consisting of funds that allocate their investments across various asset classes, including both domestic and foreign stocks, bonds, and money market instruments, with a focus on total return, and which have at least 25% of their portfolio invested in securities traded outside of the United States. 3 The Lipper Index tracks the performance of funds that invest primarily in investment-grade debt issues (rated in top four grades) with dollar-weighted average maturities of five to ten years. Income Fund Lipper Corporate Debt Funds A Rated Index .24% Intermediate-Term Bond Fund Lipper Index3 *** Tax Exempt Intermediate-Term Fund Lipper Municipal Debt Funds Index .28% International Fund Lipper International Funds Index .75% Tax Exempt Long-Term Fund Lipper General Municipal Debt Funds Index .28% New York Bond Fund Lipper New York Municipal Debt Funds Index ** Precious Metals and Minerals Fund Lipper Gold Funds Index .75% Science & Technology Fund Lipper Science & Technology Funds Index .75% Short-Term Bond Fund Lipper Short Investment Grade Debt Funds Index .24% Tax Exempt Short-Term Fund Lipper Short Municipal Debt Funds Index .28% Small Cap Stock Fund Lipper Small-Cap Core Funds Index .75% Total Return Strategy Fund Lipper Flexible Portfolio Funds Index .65% Ultra Short-Term Bond Fund Lipper Ultra Short Funds Index .24% Value Fund Lipper Multi-Cap Value Funds Index .75% Virginia Bond Fund Lipper Virginia Municipal Debt Funds Index ** World Growth Fund Lipper Global Funds Index .75% * The fee is computed at one-half of one percent (.50%) of the first $750 million of average net assets, two-fifths of one percent (.40%) of the portion of average net assets over $750 million but not over $1.5 billion, and one-third of one percent (.33%) of the portion of average net assets over $1.5 billion. ** The fee is computed at one-half of one percent (.50%) of the first $50 million of average net assets, two-fifths of one percent (.40%) of the portion of average net assets over $50 million but not over $100 million, and three-tenths of one percent (.30%) of the portion of average net assets over $100 million.In calculating the fee for the Fund, the average net assets of the California Bond Fund, the New York Bond Fund, and the Virginia Bond Fund are combined with the average net assets of the California Money Market Fund, the New York Money Market Fund, and the Virginia Money Market Fund, respectively, and the fee is allocated pro rata based upon the average net assets of the two Funds. *** The fee is computed at one-half of one percent (.50%) of the first $50 million of average net assets, two-fifths of one percent (.40%) of the portion of average net assets over $50 million but not over $100 million, and three-tenths of one percent (.30%) of the portion of average net assets over $100 million. Schedule B-2 to Advisory Agreement - Performance Adjustment Rate EQUITY FUNDS Aggressive Growth Fund Cornerstone Moderate Fund Capital Growth Fund Cornerstone Moderately Aggressive Fund Emerging Markets Fund First Start Growth Fund Global Equity Income Fund Growth & Income Fund Growth Fund Income Stock Fund International Fund Science & Technology Fund Small Cap Stock Fund Total Return Strategy Fund Value Fund World Growth Fund Over/Under Performance Relative to Index (in basis points) Performance Adjustment Rate (in basis points as a percentage of average net assets) +/- 100 to 400 +/- 401 to 700 +/- 701 and greater +/- 4 +/- 5 +/- 6 FIXED INCOME FUNDS California Bond Fund Government Securities Fund Growth and Tax Strategy Fund High Income Fund Income Fund Intermediate-Term Bond Fund Tax Exempt Intermediate-Term Fund Tax Exempt Long-Term Fund New York Bond Fund Short-Term Bond Fund Tax Exempt Short-Term Fund Ultra Short-Term Bond Fund Virginia Bond Fund Over/Under Performance Relative to Index (in basis points) Performance Adjustment Rate (in basis points as a percentage of average net assets) +/- 20 to 50 +/- 51 to 100 +/- 101 and greater +/- 4 +/- 5 +/- 6 SCHEDULE C TO ADVISORY AGREEMENT - FOR FUNDS WITH NO PERFORMANCE ADJUSTMENT This Schedule C shall apply to each of the Funds identified on Schedule C-1 hereto (each, a "Fund"). (a) The Trust shall pay to IMCO a fee for each Fund calculated daily and payable monthly in arrears, computed as a percentage of the average net assets of the Fund for such month at the rate set forth in Schedule C-1 thereto. (b) The "average net assets" of the Fund for any month shall be equal to the quotient produced by dividing (i) the sum of the net assets of such Fund, determined in accordance with procedures established from time to time by or under the direction of the Board, for each calendar day of such month, by (ii) the number of such days. Schedule C-1 to Advisory Agreement - Listing of Funds And Fee Rates Name of Fund Fee Rate California Money Market Fund * Money Market Fund .24% New York Money Market Fund * Tax Exempt Money Market Fund .28% Treasury Money Market Trust .13% Virginia Money Market Fund * Global Managed Volatility Fund .60% Managed Allocation Fund .60% Cornerstone Moderately Conservative Fund .50% Cornerstone Aggressive Fund .70% Cornerstone Conservative Fund .00% Cornerstone Equity Fund .00% Real Return Fund .50% Flexible Income Fund .50% Target Managed Allocation Fund Target Retirement Income Fund .00% .60% Target Retirement 2020 Fund .00% Target Retirement 2030 Fund .00% Target Retirement 2040 Fund .00% Target Retirement 2050 Fund .00% Target Retirement 2060 Fund .00% * The fee is computed at one-half of one percent (.50%) of the first $50 million of average net assets, two-fifths of one percent (.40%) for that portion of average net assets over $50 million but not over $100 million, and three-tenths of one percent (.30%) for that portion of average net assets over $100 million. In calculating the fee for the Fund, the average net assets of the California Money Market Fund, the New York Money Market Fund, and the Virginia Money Market Fund are combined with the average net assets of the California Bond Fund, the New York Bond Fund, and the Virginia Bond Fund, respectively, and the fee is allocated pro rata based upon the average net assets of the two Funds. exhibit d (lii) AMENDMENT NO. 1 TO INVESTMENT SUBADVISORY AGREEMENT AMENDMENT NO. 1 made as of the 28th day of August, 2015, (the Effective Date) to the Investment Subadvisory Agreement made as of the 16th day of October 2012, between USAA ASSET MANAGEMENT COMPANY, a corporation organized under the laws of the state of Delaware and having its principal place of business in San Antonio, Texas (AMCO) and LAZARD ASSET MANAGEMENT LLC, a limited liability company organized under the laws of the state of Delaware and having its principal place of business in New York, New York (Lazard), with respect to services provided to the International Fund, a series of USAA Mutual Funds Trust. AMCO and Lazard agree to modify and amend the Investment Subadvisory Agreement described above (Agreement) as follows: 1. NEW FUND. AMCO hereby appoints Lazard as an investment subadviser of the USAA International Fund on the terms and conditions set forth in the Agreement. 2. SCHEDULE A. Schedule A to the Agreement, setting forth the Funds of the Trust for which Lazard is appointed as an investment subadviser, is hereby replaced in its entirety by Schedule A attached hereto. 3. SCHEDULE B. Schedule B to the Agreement, setting forth the fees payable to Lazard with respect to each Fund, is hereby replaced in its entirety by Schedule B attached hereto. 4. RATIFICATION. Except as modified and amended hereby, the Agreement is hereby ratified and confirmed in full force and effect in accordance with its terms. IN WITNESS WHEREOF, AMCO and Lazard have caused this Amendment No. 1 to be executed as of the date first set forth above. Attest: USAA ASSET MANAGEMENT COMPANY By:\S\JAMES G. WHETZEL By:\S\BROOKS ENGLEHARDT Name: James G. Whetzel Name: Brooks Englehardt Title: Secretary Title: President Attest: LAZARD ASSET MANAGEMENT By:\S\JOHN T. MCSHERRY By:\S\CHARLES L. CARROLL Name: John T. McSherry Name: Charles L. Carroll Title: SENIOR VICE PRESIDENT Title: Deputy Chairman SCHEDULE A Fund Effective Date Emerging Markets Fund October 16, 2012 International Fund August 28, 2015 Revised: August 28, 2015 SCHEDULE B FEES Fund Account Rate per annum of the average daily net assets of the Fund Account Emerging Markets Fund · 0-200 million – 75 basis points · Next 200 million – 70 basis points · Next 200 million – 65 basis points · Over 600 million – 60 basis points* International Fund · 0-100 million – 50 basis points · Next 150 million – 45 basis points · Next 350 million – 40 basis points · Over 600 million – 37.5 basis points** * Lazard agrees that it will not seek to increase this fee rate during the three-year period ending October 16, 2015 (the Three-Year Lock). This Three-Year Lock does not limit the rights of a Fund’s shareholders, a Fund’s Board, or AMCO as set forth in Section 6 of the Agreement (“Duration and Termination of this Agreement”). ** Lazard agrees that it will not seek to increase this fee rate during the three-year period ending August 27, 2018 (the Three-Year Lock). This Three-Year Lock does not limit the rights of a Fund’s shareholders, a Fund’s Board, or AMCO as set forth in Section 6 of the Agreement (“Duration and Termination of this Agreement”). Revised: August 28, 2015 exhibit d(liii) AMENDMENT NO. 3 TO INVESTMENT SUBADVISORY AGREEMENT AMENDMENT NO. 3 made as of the 28th day of August, 2015, (the Effective Date) to the Investment Subadvisory Agreement made as of the 1st day of August 2006, as amended, between WELLINGTON MANAGEMENT COMPANY, LLP, a limited liability partnership organized under the laws of the Commonwealth of Massachusetts and having its principal place of business in Boston, Massachusetts (Wellington Management) and USAA INVESTMENT MANAGEMENT COMPANY, as transferred to USAA ASSET MANAGEMENT COMPANY (AMCO) pursuant to the Transfer and Assumption Agreement dated December 31, 2011, each a corporation organized under the laws of the state of Delaware and having its principal place of business in San Antonio, Texas, with respect to services provided to the International Fund, a series of USAA Mutual Funds Trust. AMCO and Wellington Management agree to modify and amend the Investment Subadvisory Agreement described above (Agreement) as follows: 1. NEW FUND. AMCO hereby appoints Wellington Management as an investment subadviser of the USAA International Fund on the terms and conditions set forth in the Agreement. 2. SCHEDULE A. Schedule A to the Agreement, setting forth the Funds of the Trust for which Wellington Management is appointed as an investment subadviser, is hereby replaced in its entirety by Schedule A attached hereto. 3. SCHEDULE B. Schedule B to the Agreement, setting forth the fees payable to Wellington Management with respect to each Fund, is hereby replaced in its entirety by Schedule B attached hereto. 4. RATIFICATION. Except as modified and amended hereby, the Agreement is hereby ratified and confirmed in full force and effect in accordance with its terms. IN WITNESS WHEREOF, AMCO and Wellington Management have caused this Amendment No. 3 to be executed as of the date first set forth above. Attest: USAA ASSET MANAGEMENT COMPANY By:\S\JAMES G. WHETZEL By:\S\BROOKS ENGLEHARDT Name: James G. Whetzel Name: Brooks Englehardt Title: Secretary Title: President Attest: WELLINGTON MANAGEMENT COMPANY, LLP By:\S\JENNIFER MOORE By:\S\LUCINDA MARRS Name: Jennifer Moore Name: Lucinda Marrs Title: Regulatory Analyst Title: Senior Managing Director SCHEDULE A Fund Effective Date Small Cap Stock Fund December 1, 2003 Science & Technology Fund June 28, 2002 Aggressive Growth Fund July 21, 2010 International Fund August 28, 2015 Revised: August 28, 2015 SCHEDULE B FEES Fund Account Rate per annum of the average daily net assets of the Fund Account Small Cap Stock Fund 0.70%First $300 million; 0.65%Amounts above $300 million Science & Technology Fund 0.45%First $100 million; 0.35%Amounts above $100 million Aggressive Growth Fund 0.325%First $300 million; 0.30%Next $700 million; 0.28%Amounts over $1 billion International Fund 0.45%First $700 million; 0.425%Amounts above $700 million* * Wellington Management agrees that it will not seek to increase this fee rate during the three-year period ending August 27, 2018 (the Three-Year Lock). This Three-Year Lock does not limit the rights of a Fund’s shareholders, a Fund’s Board, or AMCO as set forth in Section 6 of the Agreement (“Duration and Termination of this Agreement”). Revised: August 28, 2015 Exhibit d(liv) AMENDMENT NO. 2 TO INVESTMENT ADVISORY AGREEMENT This AMENDMENT NO. 2 is made as of the 1st day of October 2015, to the Investment Advisory Agreement dated as of August 1, 2006, between USAA MUTUAL FUNDS TRUST (the Trust), a statutory trust organized under the laws State of Delaware and having a place of business in San Antonio, Texas, and USAA INVESTMENT MANAGEMENT COMPANY, as transferred to USAA ASSET MANAGEMENT COMPANY (AMCO), a corporation organized under the laws of the State of Delaware and having a place of business in San Antonio, Texas, pursuant to the Transfer and Assumption Agreement dated December 31, 2011. AMCO and the Trust agree to modify and amend the Investment Advisory Agreement described above (Agreement) as follows: 1.SCHEDULE B-1.In order to reduce the annual basic fee rates of the Cornerstone Moderate Fund and Cornerstone Moderately Aggressive Fund, each from 0.75% to 0.70%, Schedule B-1 to the Agreement, setting forth the fees payable to AMCO with respect to each of the Trust’s series with a performance adjustment, is hereby replaced in its entirety by Schedule B-1 attached hereto. 2.SCHEDULE C-1.In order to reduce the annual basic fee rate of the Cornerstone Aggressive Fund from 0.75% to 0.70%, Schedule C-1 to the Agreement, setting forth the fees payable to AMCO with respect to each of the Trust’s series without a performance adjustment, is hereby replaced in its entirety by Schedule C-1 attached hereto. 3.RATIFICATION.Except as modified and amended hereby, the Agreement is hereby ratified and confirmed in full force and effect in accordance with its terms. IN WITNESS WHEREOF, AMCO and the Trust have caused this Amendment No. 2 to be executed as of the date first set forth above. USAA MUTUAL FUNDS TRUSTUSAA ASSET MANAGEMENT COMPANY By:/s/ Daniel S. McNamara By:/s/ Brooks Engelhardt Daniel S. McNamaraBrooks Englehardt PresidentPresident Attest:/s/ James G. WhetzelAttest:/s/ Daniel Mavico James G. WhetzelDaniel Mavico Secretary Schedule B-1 to Advisory Agreement - Listing of Funds with Performance Adjustment Name of Fund1 Performance Index Annual Basic Fee Rate Aggressive Growth Fund Lipper Large-Cap Growth Funds Index * Cornerstone ModerateFund Lipper Balanced Funds Index .70% California Bond Fund Lipper California Municipal Debt Funds Index ** Capital Growth Fund Lipper Global Funds Index .75% Cornerstone Moderately AggressiveFund Lipper Index2 .70% Emerging Markets Fund Lipper Emerging Markets Funds Index 1.00% First Start Growth Fund Lipper Flexible Portfolio Funds Index .75% Global Equity Income Fund Lipper Global Equity Income Funds Index .50% Government Securities Fund Lipper Intermediate U.S. Government Funds Index .125% Growth & Income Fund Lipper Multi-Cap Core Funds Index .60% Growth and Tax Strategy Fund Composite Consisting of 51% of the Lipper General Municipal Bond Funds Index and 49% of the Lipper Large Cap Core Funds Index .50% Growth Fund Lipper Large-Cap Growth Funds Index .75% High Income Fund Lipper High Current Yield Index .50% Income Stock Fund Lipper Equity Income Funds Index .50% 1 The Performance Adjustment initially will be determined by reference to the sole outstanding class of shares of each Fund.If, in the future, a Fund offers more than one class of shares, the Performance Adjustment for that Fund will continue to be determined by reference to the initial class of shares, unless the Board determines otherwise. 2The Lipper Index tracks the performance of the 30 largest funds within a category consisting of funds that allocate their investments across various asset classes, including both domestic and foreign stocks, bonds, and money market instruments, with a focus on total return, and which have at least 25% of their portfolio invested in securities traded outside of the United States. 3 The Lipper Index tracks the performance of funds that invest primarily in investment-grade debt issues (rated in top four grades) with dollar-weighted average maturities of five to ten years. Income Fund Lipper Corporate Debt Funds A Rated Index .24% Intermediate-Term Bond Fund Lipper Index3 *** Tax Exempt Intermediate-Term Fund Lipper Municipal Debt Funds Index .28% International Fund Lipper International Funds Index .75% Tax Exempt Long-Term Fund Lipper General Municipal Debt Funds Index .28% New York Bond Fund Lipper New York Municipal Debt Funds Index ** Precious Metals and Minerals Fund Lipper Gold Funds Index .75% Science & Technology Fund Lipper Science & Technology Funds Index .75% Short-Term Bond Fund Lipper Short Investment Grade Debt Funds Index .24% Tax Exempt Short-Term Fund Lipper Short Municipal Debt Funds Index .28% Small Cap Stock Fund Lipper Small-Cap Core Funds Index .75% Total Return Strategy Fund Lipper Flexible Portfolio Funds Index .65% Ultra Short-Term Bond Fund Lipper Ultra Short Funds Index .24% Value Fund Lipper Multi-Cap Value Funds Index .75% Virginia Bond Fund Lipper Virginia Municipal Debt Funds Index ** World Growth Fund Lipper Global Funds Index .75% * The fee is computed at one-half of one percent (.50%) of the first $750 million of average net assets, two-fifths of one percent (.40%) of the portion of average net assets over $750 million but not over $1.5 billion, and one-third of one percent (.33%) of the portion of average net assets over $1.5 billion. ** The fee is computed at one-half of one percent (.50%) of the first $50 million of average net assets, two-fifths of one percent (.40%) of the portion of average net assets over $50 million but not over $100 million, and three-tenths of one percent (.30%) of the portion of average net assets over $100 million.In calculating the fee for the Fund, the average net assets of the California Bond Fund, the New York Bond Fund, and the Virginia Bond Fund are combined with the average net assets of the California Money Market Fund, the New York Money Market Fund, and the Virginia Money Market Fund, respectively, and the fee is allocated pro rata based upon the average net assets of the two Funds. *** The fee is computed at one-half of one percent (.50%) of the first $50 million of average net assets, two-fifths of one percent (.40%) of the portion of average net assets over $50 million but not over $100 million, and three-tenths of one percent (.30%) of the portion of average net assets over $100 million. Schedule B-2 to Advisory Agreement - Performance Adjustment Rate EQUITY FUNDS Aggressive Growth Fund Cornerstone Moderate Fund Capital Growth Fund Cornerstone Moderately Aggressive Fund Emerging Markets Fund First Start Growth Fund Growth & Income Fund Growth Fund Global Equity Income Fund Income Stock Fund International Fund Science & Technology Fund Small Cap Stock Fund Total Return Strategy Fund Value Fund World Growth Fund Over/Under Performance Relative to Index (in basis points) Performance Adjustment Rate (in basis points as a percentage of average net assets) +/- 100 to 400 +/- 401 to 700 +/- 701 and greater +/- 4 +/- 5 +/- 6 FIXED INCOME FUNDS California Bond Fund Government Securities Fund Growth and Tax Strategy Fund High Income Fund Income Fund Intermediate-Term Bond Fund Tax Exempt Intermediate-Term Fund Tax Exempt Long-Term Fund New York Bond Fund Short-Term Bond Fund Tax Exempt Short-Term Fund Ultra Short-Term Bond Fund Virginia Bond Fund Over/Under Performance Relative to Index (in basis points) Performance Adjustment Rate (in basis points as a percentage of average net assets) +/- 20 to 50 +/- 51 to 100 +/- 101 and greater +/- 4 +/- 5 +/- 6 Schedule C-1 to Advisory Agreement - Listing of Funds And Fee Rates Name of Fund Fee Rate California Money Market Fund * Money Market Fund .24% New York Money Market Fund * Tax Exempt Money Market Fund .28% Treasury Money Market Trust .13% Virginia Money Market Fund * Global Managed Volatility Fund .60% Managed Allocation Fund .60% Cornerstone Moderately Conservative Fund .50% Cornerstone Aggressive Fund .70% Cornerstone Conservative Fund .00% Cornerstone Equity Fund .00% Real Return Fund .50% Flexible Income Fund .50% Target Managed Allocation Fund .50% Target Retirement Income Fund .00% Target Retirement 2020 Fund .00% Target Retirement 2030 Fund .00% Target Retirement 2040 Fund .00% Target Retirement 2050 Fund .00% Target Retirement 2060 Fund .00% * The fee is computed at one-half of one percent (.50%) of the first $50 million of average net assets, two-fifths of one percent (.40%) for that portion of average net assets over $50 million but not over $100 million, and three-tenths of one percent (.30%) for that portion of average net assets over $100 million. In calculating the fee for the Fund, the average net assets of the California Money Market Fund, the New York Money Market Fund, and the Virginia Money Market Fund are combined with the average net assets of the California Bond Fund, the New York Bond Fund, and the Virginia Bond Fund, respectively, and the fee is allocated pro rata based upon the average net assets of the two Funds.
